Judgment for plaintiff unanimously reversed, on the law and on the facts, and a new trial ordered, with costs to abide the event. The finding implicit in the verdict that the accident was not the result of plaintiff’s slipping or being knocked down, but was solely attributable to the failure of guards to restrain the action of the crowd which allegedly pinned her in and pushed her to her injury was against the weight of the credible evidence, in view of the impressive evidence to the contrary. (Cf. Ryan v. City of New York, 7 A D 2d 298; Stern v. City of New York, 283 App. Div. 1101.) The evidence did not satisfactorily establish the foreseeability of such overcrowding on the platform at that hour as to completely restrict all freedom of movement, nor was it shown that the presence of any additional guards would have prevented the accident. Concur — Botein, P. J., M. M. Frank, Valente, McNally and Stevens, JJ.